

116 HRES 532 IH: Proposing a strategy to make Medicare available to all Americans.
U.S. House of Representatives
2019-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 532IN THE HOUSE OF REPRESENTATIVESJuly 30, 2019Ms. Lofgren submitted the following resolution; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means, Natural Resources, and Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONProposing a strategy to make Medicare available to all Americans.
	
 Whereas the United States spends more money per capita on health care than any other industrialized nation;
 Whereas 80 percent of adults are dissatisfied with the total cost of health care in the country; Whereas 77 percent of Americans are concerned that rising health care costs will damage the American economy;
 Whereas 68 percent of Americans support a national health care plan; Whereas the rate of uninsured individuals is at a 4-year high of 13.7 percent;
 Whereas Medicare is consistently rated the most popular and efficient health insurance system in the country;
 Whereas 90 percent of adults aged 65 and older, with most adults in this group qualifying for Medicare, rate both their care and coverage positively;
 Whereas private health insurance coverage continues to be more prevalent than government coverage, at 67.2 percent and 37.7 percent, respectively;
 Whereas employer-based insurance was the most common subtype of private health insurance coverage, at 56 percent;
 Whereas 80 percent of adults rate the quality of health care received as excellent or good; Whereas 69 percent of adults rate their health care coverage as excellent or good; and
 Whereas 60 percent of Americans believe it is the Federal Government’s responsibility to ensure health care coverage: Now, therefore, be it
	
 That it is the sense of the House of Representatives that— (1)making Medicare an available insurance plan for all Americans should be a unified goal despite differences in proposed strategies to achieve it;
 (2)the complexity of the existing health care system in the United States should be considered; (3)the desire of individuals to retain the ability to choose their health care should be considered;
 (4)a serious effort to change the health care system will require years of work; (5)a transition plan to reach this goal promptly could, as initial steps—
 (A)expand Medicare eligibility to allow every individual who is aged 40 to 64 and not a full-benefit Medicaid enrollee to buy into Medicare;
 (B)offer Medicare on the individual market to all age groups; (C)allow employers to contribute money to the Medicare program and offer it as a health care benefit to their employees; and
 (D)offer Medicare on the Exchanges established by the Patient Protection and Affordable Care Act; (6)after these initial steps, the Secretary of the Department of Health and Human Services should conduct an assessment to evaluate how many individuals remain outside of the Medicare system and their reasons for declining enrollment;
 (7)the Secretary should use the findings of the assessment to determine how the Medicare program can be extended to the remaining individuals to enroll;
 (8)Medicare coverage should be expanded to include all essential health benefits as outlined in the Patient Protection and Affordable Care Act;
 (9)the Department of Veterans Affairs will continue to have a role to play in providing quality health care and expertise to the Nation’s veterans; and
 (10)the Indian Health Service will continue to have a role to play in providing quality health care and expertise to Native Americans.
			